                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



BIRDWELL & JANKE, LLP,                               Case No. 3:18-cv-00910-YY

               Plaintiff,                            ORDER

       v.

DANIEL L. FARKAS,

               Defendant.

Michael H. Simon, District Judge.

       United States Magistrate Judge Youlee Yim You issued Findings and Recommendation

in this case on October 19, 2018. ECF 27. Magistrate Judge You recommended that Defendant’s

Motion to Dismiss for Lack of Personal Jurisdiction (ECF 5) and Motion to Dismiss or Transfer

for Improper Venue (ECF 6) be denied. No party has filed objections.

       Under the Federal Magistrates Act (“Act”), the court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.

§ 636(b)(1). If a party files objections to a magistrate judge’s findings and recommendations,

“the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).




PAGE 1 – ORDER
       If no party objects, the Act does not prescribe any standard of review. See Thomas v.

Arn, 474 U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act],

intended to require a district judge to review a magistrate’s report to which no objections are

filed.”); United States. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding

that the court must review de novo magistrate judge’s findings and recommendations if objection

is made, “but not otherwise”).

       Although review is not required in the absence of objections, the Act “does not preclude

further review by the district judge[] sua sponte . . . under a de novo or any other standard.”

Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R. Civ. P. 72(b)

recommend that “[w]hen no timely objection is filed,” the court review the magistrate judge’s

findings and recommendations for “clear error on the face of the record.”

       No party having made objections, this Court follows the recommendation of the Advisory

Committee and reviews Magistrate Judge You’s Findings and Recommendation for clear error

on the face of the record. No such error is apparent. Accordingly, the Court ADOPTS Magistrate

Judge You’s Findings and Recommendation, ECF 27. Defendant’s Motion to Dismiss for Lack

of Personal Jurisdiction (ECF 5) and Motion to Dismiss or Transfer for Improper Venue (ECF 6)

are DENIED.

       IT IS SO ORDERED.

       DATED this 20th day of November, 2018.


                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




PAGE 2 – ORDER
